DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Applicant's after-final amendments filed 4/08/2021 to claims 85, 88, 91, 93-95, 97, 99, 102, 104, 105, 107-109, and 114 have been entered. Claims 96, 103, and 113 have been canceled. Claims 85-95, 97-102, 104-112, and 114 remain pending, of which claims 105-112 and 114 are being considered on their merits. Claims 85-95, 97-102, and 104 remain withdrawn from consideration. References not included with this Office action can be found in a prior action. Any rejections of record not particularly addressed below are withdrawn in light of the claim amendments and/or applicant’s comments.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the instant Declaration dated 4/08/21 and filed under 37 C.F.R. § 1.130 is sufficient to disqualify Ameri et al. (Cell Reports (April 4th, 2017), 19, 36-49; of record) as available prior art under the 35 U.S.C. § 102(b)(1)(A) exception (grace period disclosure by the inventor(s). 
In view of the unavailability of Ameri et al, Cogger et al. (; provided in the IDS dated 3/28/2018, #82) is considered the nearest prior art, but in view of the instant Declaration Cogger is now disqualified as available prior art under the 35 U.S.C. § .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Election/Restrictions
Claims 105-112 and 114 are allowable. The election requirement between the method claims and species of starting cells , as set forth in the Office action mailed on 04/08/2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 04/08/2019 is fully withdrawn. Claims 85-95, 97-102, and 104, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or non-statutory double patenting rejections over the claims of the instant application. Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Conclusion
Claims 85-95, 97-102, 104-112, and 114 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN C BARRON whose telephone number is (571)270-5111.  The examiner can normally be reached on 7:00am-4:30pm EDT/EST (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/Sean C. Barron/Primary Examiner, Art Unit 1653